In the

    United States Court of Appeals
                 For the Seventh Circuit
                   ____________________
No. 13-3188
UCHE P. MORDI,
                                               Plaintiff-Appellee,

                               v.

TODD ZEIGLER, GREG CHANCE, and
GREGG HEALEY,
                                          Defendants-Appellants.
                   ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
     No. 11-cv-0193-MJR-SCW— Michael J. Reagan, Chief Judge.
                   ____________________

  ARGUED SEPTEMBER 10, 2014 — DECIDED OCTOBER 29, 2014
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and TINDER,
Circuit Judges.
    WOOD, Chief Judge. Although the United States has been a
party to the Vienna Convention on Consular Relations (Con-
vention) since December 24, 1969, see Treaties in Force, U.S.
DEP’T OF STATE (Jan. 1, 2013), http://www.state.gov/
s/l/treaty/tif/index.htm (all websites last accessed Oct. 29,
2014), questions about its obligations under the Convention
2                                                    No. 13-3188

continue to arise. The Convention comprehensively regu-
lates consular activities. See Sanchez-Llamas v. Oregon, 548
U.S. 331, 337 (2006). For the most part, it operates at the dip-
lomatic level, but Article 36 of the Convention refers to the
rights of a person from one State (the “sending” State) who
finds himself arrested or detained in another State (the “re-
ceiving” State). In particular, the Convention requires the
authorities of the receiving State to inform the foreign na-
tional of his right under Article 36 to have his own consular
officials alerted to his arrest or detention. See Vienna Con-
vention on Consular Relations, art. 36.1(b), Apr. 24, 1963, 21
U.S.T. 77, 596 U.N.T.S. 261 [hereinafter Vienna Convention].
In the case before us, plaintiff Uche Phillip Mordi asserts that
three Illinois state police officers (the Officers) failed to com-
ply with this obligation, and he has sued them for damages
under 42 U.S.C. § 1983. After the district court denied the Of-
ficers’ motion for summary judgment, based in part on an
assertion that they were entitled to qualified immunity, they
brought this interlocutory appeal. We reject the Officers’
broader arguments on appeal, but we agree with them that
the specific legal principle on which this case turns was not
clearly established, and so we reverse.
                                  I
    At approximately 1:30 in the afternoon on March 12,
2009, Officer Todd Zeigler of the Illinois state police pulled
over the vehicle that Mordi was driving. After a trained dog
discovered drugs in the car, Zeigler arrested Mordi, took
him to a police station, and left him in an interrogation
room. Later that day, around 4:45 p.m., Officers Greg Chance
and Gregg Healey interviewed Mordi. That evening, after
8:00 p.m., Zeigler took Mordi to the Effingham (Illinois)
No. 13-3188                                                  3

County Jail, where other officers booked him. Mordi eventu-
ally pleaded guilty to charges of unlawful possession of a
controlled substance, and he is currently in the Northeast
Ohio Correctional Center, serving a sentence on that charge.
    Mordi is a Nigerian national, and Nigeria has been a par-
ty to the Convention since 1968. See Vienna Convention on
Consular Relations, UNITED NATIONS, https://treaties.
un.org/Pages/ViewDetails.aspx?src=UNTSONLiNE&tabid=2
&mtdsg_no=iii-6&chapter=3&lang=en. At the time Zeigler
pulled him over, Mordi told Zeigler that his name was Nige-
rian, but Mordi does not recall whether he also mentioned
that he was a Nigerian national. Zeigler did list Mordi’s
place of birth as Nigeria in a form he filled out the next day,
but he asserts that he was unaware of Mordi’s citizenship.
(That is quite possible: as of 2010, the U.S. Census estimated
that nearly 40 million foreign-born people, 17.5 million of
whom are naturalized citizens, live in the United States. See
The Foreign-Born Population in the United States: 2010, U.S.
DEP’T OF COMMERCE (May 2012), www.census.gov/prod/
2012pubs/acs-19.pdf.) Chance and Healey, however, did
know about his citizenship because Mordi told them during
the interview. Chance recorded on a form that Mordi was of
Nigerian nationality and thus not a U.S. citizen.
    After Mordi’s arrest and detention at the jail, the De-
partment of Homeland Security’s Immigration and Customs
Enforcement (ICE) filed a detainer notice with the sheriff. At
the same time, the state began criminal proceedings in which
it charged him with intent to distribute cocaine. Later, feder-
al authorities took over the prosecution. Mordi was repre-
sented there by a federal public defender, who was aware of
his nationality. He eventually pleaded guilty to possession of
4                                                   No. 13-3188

a controlled substance with intent to distribute and was sen-
tenced to 120 months’ imprisonment. At no point during ei-
ther the state or the federal criminal proceedings was he in-
formed about his right under the Convention to have the
Nigerian consulate notified about his status. He did not
learn about the Convention until a year or so later, when an-
other inmate at the Pennsylvania facility where he was incar-
cerated told him about it. At that point he wrote to the Nige-
rian consulate in Atlanta; it advised him to contact the New
York office, but for unexplained reasons he did not follow
through.
    Mordi then briefly instituted habeas corpus proceedings,
in which he argued that he had received ineffective assis-
tance of counsel because his lawyer failed to inform him that
after he served his federal sentence he would be removed to
Nigeria and charged there for the same violation. He dis-
missed that petition, however. In 2011 he filed the present
action under 42 U.S.C. § 1983. Although he initially named
quite a few defendants, the district court granted summary
judgment in favor of most of them. Only Zeigler, Chance,
and Healey had their summary judgment motions denied.
They have filed an interlocutory appeal in which they assert
that they were entitled to qualified immunity. See Behrens v.
Pelletier, 516 U.S. 299, 305–308 (1996) (collateral order juris-
diction supports immediate appeal from denial of qualified
immunity where no issues of fact are involved). That ques-
tion is properly before us, and so we turn now to it.
                                II
   In Pearson v. Callahan, 555 U.S. 223 (2009), the Supreme
Court described the scope and purpose of the doctrine of
qualified immunity in the following way:
No. 13-3188                                                    5

           The doctrine of qualified immunity protects
       government officials from liability for civil
       damages insofar as their conduct does not vio-
       late clearly established statutory or constitu-
       tional rights of which a reasonable person
       would have known. Qualified immunity bal-
       ances two important interests—the need to
       hold public officials accountable when they ex-
       ercise power irresponsibly and the need to
       shield officials from harassment, distraction,
       and liability when they perform their duties
       reasonably. The protection of qualified immun-
       ity applies regardless of whether the govern-
       ment official’s error is a mistake of law, a mis-
       take of fact, or a mistake based on mixed ques-
       tions of law and fact.
Id. at 231 (internal quotation marks and citations omitted).
See Lane v. Franks, 134 S. Ct. 2369, 2381 (2014) (“Qualified
immunity ‘gives government officials breathing room to
make reasonable but mistaken judgments about open legal
questions.’”) (quoting Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2085
(2011). Once a public official has raised a defense of qualified
immunity, the plaintiff must establish two things in order to
defeat the defense: first, that the facts alleged describe a vio-
lation of a protected right; and second, that this right was
clearly established at the time of the defendant’s alleged mis-
conduct. Id. at 232.
    The court cannot resolve disputed issues of fact when it
addresses the first question because the ordinary rules gov-
erning summary judgment apply in that situation. See Plum-
hoff v. Rickard, 134 S. Ct. 2012, 2019 (2014); Johnson v. Jones,
6                                                   No. 13-3188

515 U.S. 304, 313–14 (1995). With respect to the second ques-
tion, the most important constraint relates to the appropriate
level of generality. In Anderson v. Creighton, 483 U.S. 635
(1987), the Supreme Court observed that “if the test of ‘clear-
ly established law’ were to be applied at [a very high] level
of generality, it would bear no relationship to the ‘objective
legal reasonableness’ that is the touchstone of Harlow [v.
Fitzgerald, 457 U.S. 800 (1982)].” Anderson, 483 U.S. at 639. In-
stead, it wrote, “the right the official is alleged to have vio-
lated must have been ‘clearly established’ in a more particu-
larized, and hence more relevant, sense: The contours of the
right must be sufficiently clear that a reasonable official
would understand that what he is doing violates that right.”
Id. at 640. The Court reiterated the need to avoid over-
generality in Plumhoff, noting that the “crucial question” is
“whether the official acted reasonably in the particular cir-
cumstances that he or she faced.” 134 S. Ct. at 2023. See also
Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012).
    The Officers devote a great deal of attention in their brief
to the first of the two questions identified in Pearson: wheth-
er they violated any cognizable right that Mordi is entitled to
assert. They concede that this court’s opinion in Jogi v. Voges,
480 F.3d 822 (7th Cir. 2007) (Jogi II), squarely supports an af-
firmative answer to that question (taking the alleged facts in
Mordi’s favor, as we must at this stage in order to have ap-
pellate jurisdiction). But, they urge, some of our sister cir-
cuits disagree with our conclusions in Jogi that Article 36 of
the Convention is self-executing, see id. at 830, that it creates
individually enforceable rights (though not a right to the
remedy of suppression in a criminal case), see id. at 834, and
that it may be enforced through an action under 42 U.S.C.
§ 1983. See id. at 836. Cf., e.g., Mora v. New York, 524 F.3d 183
No. 13-3188                                                      7

(2d Cir. 2008) (Article 36.1(b) does not provide for individual
rights that can be vindicated in an action under section
1983); Gandara v. Bennett, 528 F.3d 823 (11th Cir. 2008) (same);
Cornejo v. Cnty. of San Diego, 504 F.3d 853 (9th Cir. 2007)
(same).
    These courts relied on arguments that we considered and
rejected in Jogi II. We are not inclined to revisit our decision,
which has not led to any parade of horribles in any of the
three states in this circuit. It is notable that the Officers make
no argument that the state in general is not required by Arti-
cle 36 to provide the specified notification. That is under-
standable, in light of the U.S. Department of State’s pamphlet
entitled “Consular Notification and Access,” which contains
“[i]nstructions for Federal, State, and Local Law Enforce-
ment and Other Officials Regarding Foreign Nationals in the
United States and the Rights of Consular Officials to Assist
Them.” Consular Notification and Access, U.S. DEP’T OF STATE
(MAR. 2014), http://travel.state.gov/content/dam/travel/CNA
trainingresources/CNAManual_Feb2014.pdf                [hereinafter
Consular Notification and Access]. (The Appendix to this opin-
ion reproduces the summary page from the pamphlet that
informs arresting officers what they must do to comply with
Article 36.) The disagreement before us has to do with who
bears that obligation and how that person (or those persons)
must discharge it.
     Another reason to decline the Officers’ invitation to delve
into the issues discussed in Jogi II is the fact that in this case
it is unnecessary for us to do so. There was a time when low-
er courts were required to follow a prescribed sequence
when they considered the two questions pertinent to quali-
fied immunity, always deciding first if the alleged facts de-
8                                                   No. 13-3188

scribed a legal violation, and only if they did, moving on to
the question whether the law was clearly established. See
Saucier v. Katz, 533 U.S. 194 (2001). The Court thought better
of this requirement in Pearson, however, and it is now per-
missible to reach the second question first, if that is more ef-
ficient. See Pearson, 555 U.S. at 227. The present case, we con-
clude, is one that benefits from the flexibility afforded in
Pearson. We thus move directly to the question whether Of-
ficers Zeigler, Chance, and Healey should have realized that,
by failing to inform Mordi of his Article 36 rights, they were
violating his rights.
    The relevant part of Article 36 reads as follows:
           (b) if he so requests, the competent authori-
       ties of the receiving State shall, without delay,
       inform the consular post of the sending State if,
       within its consular district, a national of that
       State is arrested or committed to prison or to
       custody pending trial or is detained in any oth-
       er manner. Any communication addressed to
       the consular post by the person arrested, in
       prison, custody or detention shall also be for-
       warded by the said authorities without delay.
       The said authorities shall inform the person con-
       cerned without delay of his rights under this sub-
       paragraph ... .
21 U.S.T. at 101–02 (emphasis added). It is enough for pre-
sent purposes to focus on the italicized language. The third
sentence of Article 36.1(b) anticipates the possibility that the
arrested foreign national will not request consular notifica-
tion for the simple reason that he does not know about his
rights. The final sentence, using the mandatory word “shall,”
No. 13-3188                                                      9

addresses that problem by placing a duty on the receiving
State’s authorities to inform the arrestee “without delay” of
his Article 36 rights.
    At a high level of generality, one might think that federal,
state, and local officials all should know the laws of the
United States, including its treaties, and thus all should be
held accountable if they fail to discharge “known” duties
like this one. But the Supreme Court has told us that this is
not the correct perspective. Instead, for purposes of the pre-
sent case, we must ask at least the following more specific
questions: (1) does Article 36 impose a duty on an arresting
officer like Zeigler to ascertain nationality at the moment of
arrest; (2) does it require an arresting officer like Zeigler to
notify the arrestee of possible Convention rights before it is
necessary to give Miranda warnings, or before he knows
whether the arrestee is from a Convention country; (3) does
the treaty require an Article 36 notification prior to booking,
by any and all officers who have contact with the arrestee;
and (4) does the treaty require notification before an inter-
view can take place? A common theme runs through these
questions: what does it mean to inform someone “without
delay”? A second general issue relates to personal responsi-
bility. The Supreme Court has repeatedly held that section
1983 “will not support a claim based on a respondeat superior
theory of liability.” Polk Cnty. v. Dodson, 454 U.S. 312, 325
(1981); see Ashcroft v. Iqbal, 556 U.S. 662, 675–76 (2009) (ap-
plying same principle to actions against the federal govern-
ment under Bivens v. Six Unknown Named Agents of Fed. Bu-
reau of Narcotics, 403 U.S. 388 (1971)). Do Convention respon-
sibilities attach to persons like the Officers here, who simply
arrested, transported, and briefly interrogated the suspect? If
so, then liability is at least possible; but if not, then these de-
10                                                    No. 13-3188

fendants cannot be held vicariously responsible for the fail-
ure of another party (perhaps the booking officer or the ar-
raigning magistrate) to convey the required information.
    Existing opinions do not offer much guidance on the an-
swers to the questions we just posed. It appears, however,
that “without delay” does not mean “instantly.” In Medellín
v. Texas, 552 U.S. 491 (2008) (Medellín I), the Supreme Court
observed that the International Court of Justice has found
that the obligation to notify “without delay” is satisfied
where notice is provided within three working days. Id. at
502 n.1 (citing Case Concerning Avena and Other Mexican Na-
tionals (Mex. v. U.S.), 2004 I.C.J. 12, 52 ¶ 97 (Judgment of
Mar. 31)). The Court had no need in Medellín I to adopt that
rule, but neither did the Court disapprove it. The Virginia
Supreme Court also has held that lack of notification 36
hours after an arrest does not violate the Convention. Bell v.
Commonwealth, 563 S.E.2d 695, 706 (Va. 2002); see also
Sanchez-Llamas, 548 U.S. at 362 (Ginsburg, J., concurring)
(Convention does not require officials “to contact the consu-
lar post instantly”); United States v. Ortiz, 315 F.3d 873, 887
(8th Cir. 2002) (Convention does not require that interroga-
tion cease until consular contact is made). The State Depart-
ment’s consular notification and access pamphlet states that
notification should occur “by or at the time the foreign na-
tional is booked,” Consular Notification and Access, at 21,
while a directive from the Illinois State Police says that offic-
ers must notify foreign nationals “promptly” of their right to
consular notification. ILLINOIS STATE POLICE, DIRECTIVE ENF-
031 FOREIGN NATIONALS 2 (Jan. 15, 2007).
   It is impossible, in light of all this, to say that the law that
Officer Zeigler faced was “clearly established” such that he
No. 13-3188                                                   11

should have known that he had a personal duty to ascertain
Mordi’s citizenship and then to notify Mordi about his right
to consular notification under Article 36 of the Convention at
the moment of arrest, or at least by the time he delivered
Mordi to the police station and left him in the interrogation
room. At most, three hours and fifteen minutes elapsed be-
tween the arrest (1:30 p.m.) and the beginning of interroga-
tion (4:45 p.m.). Later, some time after 8:00 p.m., Zeigler
drove Mordi to the jail, where other officers booked him.
Once again, there is no clearly established law that should
have alerted Zeigler to the existence of a personal responsi-
bility to notify Mordi at that stage about his Article 36 rights.
(Indeed, we leave open the question whether an officer in
Zeigler’s position, whose involvement was limited to arrest
and transportation, ever had any duty under Article 36; it is
unnecessary for us to resolve that issue today.)
    Officers Chance and Healey’s role was different, but the
bottom line is the same. They interviewed Mordi at the po-
lice station, before Zeigler moved him to the Effingham
County Jail. Mordi told them that he was a Nigerian citizen,
but that was all. If they began interviewing Mordi at 4:45
p.m. and Mordi left the jail around 8:00 p.m., their encounter
was a little more than three hours (if they talked the whole
time), and they were finished with him less than eight hours
after the arrest. They were not responsible for booking him.
As far as they knew, he was no longer their responsibility the
minute Zeigler took over and drove him to the Jail. No clear-
ly established rule that we can find should have made it
clear to them that they were the officers charged with consu-
lar notifications.
12                                                  No. 13-3188

    Perhaps, as the materials from the State Department in-
cluded in the Appendix to this opinion might suggest, it
would be desirable to impose a duty to notify on every law
enforcement officer who encounters a possible non-U.S. citi-
zen. But it is possible that such a rule would lead to substan-
tial duplication of effort and confusion in the consular ser-
vices. One officer might call the Chicago office of a particular
country; another might call the St. Louis office; a third might
call Washington, D.C. If Mordi had sued the booking offic-
ers, we might need to consider this question in greater detail,
but they are no longer in the case. The interpretation and
implementation of the Convention touch on the diplomatic
relations of the United States, and so we think it prudent to
tread carefully here. All we need to say to resolve this case is
that the details of how to implement the Article 36 duty to
inform the arrestee of his rights without delay have yet to be
fixed. There is no clearly established law that the three Offic-
ers before us violated, and thus they are entitled to qualified
immunity from suit.
   We therefore REVERSE the order of the district court deny-
ing qualified immunity and REMAND with instructions to
dismiss the action.
No. 13-3188              13

              Appendix